Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 1 of 6            FILED
                                                               2020 Jan-21 AM 10:15
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 2 of 6
Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 3 of 6
Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 4 of 6
Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 5 of 6
Case 5:20-cv-00097-LCB Document 1 Filed 01/21/20 Page 6 of 6
